Title: From George Washington to Rufus King, 25 June 1797
From: Washington, George
To: King, Rufus



Dear Sir,
Mount Vernon 25th June—1797.

I have been honoured with your letters of the 12th of Novr of the last, and 6th of Feby & 26th of April in the present year; and feel myself much obliged by your kind & prompt attention to the publication of the Decree of the High Court of Chancery, of the State of Virginia: the evidence of which you were pleased to forward in the London Gazettes.
As you will have the Political situation of this country transmitted to you from the proper Department; and, no doubt, will be informed of the causes wch have produced it, and which create a continual opposition to the Administration, detailed with more accuracy by such of your friends as are at, or near, the fountain of intelligence, than I could do, I shall say but little more on the subject of Politics, than that matters are pretty much in the train you left them; and that it is my firm belief, that no occurrence or event of whatsoever kind or nature it may be, will change the sentiments, or (which perhaps would be more correct) the conduct of some characters amongst us. However much to be regretted this is, by those who think differently, yet, having taken my seat in the shade of my Vine & Fig tree, I shall endeavour to view things in the “Calm lights of mild Philosop[h]y.” Persuaded that if ever a crisis should arise to call forth the good sense & spirit of the People, no dificiency in either, will be found.
For the interesting details you have had the goodness to communicate in your several letters, I pray you to accept my thanks. it is reported, and with a confidence which gives it a currency, that the preliminaries of Peace between France & Austria are actually signed. For the sake of humanity, I hope it is true, but it is an accomodation of the differences between the former & Great Britain that is to produce harmony in this Country; for nothing short of that, while there is a Party determined to advocate French measures

under all circumstances, & to withdraw this country from that strict Neutrality which its policy adopted, & the Administration has adhered to, can effect this purpose.
Let me ask the favor of you to present me in respectful terms to Mrs King, and that you would be assured of the great esteem & regard with which I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington


P.S. The expence of publishing the Decree has not been transmitted; but shall be paid whenever it is made known to G. W——

